Mr. Chief Justice Hayt
(concurring specially).
I concur in the conclusion that the hearing of testimony by the jury at a place other than that at which the court was being held and in the absence of the trial judge constituted error for which the judgment must be reversed. As I understand the foregoing opinion, the writer holds that it is error under all circumstances for the presiding judge to absent himself from the court room during the argument of counsel to the jury, no matter how brief such absence may be, and with these views I do not concur.

Reversed.